DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II (claims 13-15) and species antisense inhibitor and sepsis in the reply filed on 11/30/21 is acknowledged.  The traversal is on the ground(s) that the Office has failed to satisfy the requirement for establishing a lack of unity of invention, at least groups II, III, and IV.  The Office mischaracterized the special technical feature as simply (an inhibitor of miR-210).  This is mischaracterized because groups II, III and IV relate to a method of treating an inflammation disease, a screening method, and a method of selecting a subject with or a risk of inflammatory disease.  CN 105 617 398 is not relevant to the special technical feature of Groups II, III, IV.   This is not found persuasive because other than applicant’s assertion that CN 105 617 398 is not relevant, the applicant does not provide any argument to explain why the prior art reference is not relevant to the special technical feature of groups II, III, and IV.  The applicant does not argue the lack of unity for groups I, II, III and IV.  As asserted by applicant, Groups II, III, and IV are directed to different methods.  Group II is directed to a therapeutic method, group III is directed to a screening method and group IV is directed to a method of identifying a subject.  The method in each group is directed to a different method that does not share a method step.  The only special technical feature shared by each group is a miR-210 inhibitor, which is taught in the prior art (CN 105 617 398).  


Claims 11, 12, and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/21.
A miRNA, a siRNA, a shRNA, a gapmer, an antagomir, a morpholino, a locked nucleic acid (LNA) a peptide nucleic acid (PNA), a ribozyme in claim 13 and Trypanosoma infection in claim 15 are rejoined with the elected species and examined.
 ZFN, a TALEN, a CRISPR-Cas, a CRISPR-C2c2 or a meganuclease in claim 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

The report on patentability of the IPEA or ISA has been considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 18 and please review the entire specification for any other hyperlinks and/or codes.

Improper Markush Rejection
Claims 13-15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the 
The Markush grouping of inhibitor of miR-210 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Nucleic acids: 1) antisense oligomer, a miRNA, a siRNA, a shRNA, a gapmer, an antagomir, a morpholino, a LNA, PNA, a ribozyme do not share a single structural similarity with enzymes: 2) ZFN, a TALEN, a CRISPR-Cas, a CRISPR-C2c2, or a meganuclease.  See page 16 of the specification.  The function of the first group of inhibitors used a different mechanism compared to the second group of inhibitors.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces an inhibitor of miR-210 which treats an inflammatory disease characterized by an M1 macrophage response in a subject in need thereof.  The inhibitor can be an antisense oligonucleotide, a miRNA, a siRNA, a shRNA, an antagomir, a morpholino, a LNA, a PNA, a ribozyme.  M1 macrophages will trigger a decision to fight (in response to an invading pathogen) (page 18).  M1 macrophage respond to IFN-gamma, LPS and/or granulocyte macrophage colony stimulating factor (GM-CSF).

Furthermore, the genus of inhibitors embraces any antisense oligonucleotide, miRNA, siRNA, shRNA, antagomir, morpholino, LNA, PNA, or ribozyme with no structural limitation.  The applicant does not provide any written description for any claimed nucleic acid inhibitor would indirectly inhibit miR-210 and treat the inflammatory disease. 
Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of miR-210 inhibitors in claims 13-15 as of the effective filing date sought in the instant case. 

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Inflammatory disease characterized by an M1 macrophage response refers to an infection in which M1 macrophages are involved in contrast to inflammatory disease characterized by M2 macrophage response (page 18 of the specification).  Nitric oxide (NO) would be the best indicator or M1 response (pages 18-19).  An M1 phenotype leads to the production of one or more molecules selected from the group consisting of IL-1beta, TNF-alpha, IL-7R, CCL2, CCR7, INF-gamma, IL-12, and IL-23.
The skilled artisan would possess the knowledge that M1 macrophages kill infections organisms, virus-infected cells and tumor cells.
“Inhibitor of miR-210” as used herein refers to molecules that interfere with the function of miR-210, e.g., expression of miR-210 and/or activity of miR-210 (page 10).
The broadest reasonable interpretation of the claimed invention embraces treating an inflammatory disease activated by M1 macrophage, e.g., autoimmune diseases (i.e., Rheumatoid Arthritis, diabetes, multiple sclerosis, inflammatory bowel disease) or caused by an infectious organism, virus, or cancer using a genus of miR-210 nucleic acid inhibitors, wherein the nucleic acid inhibitor directly or indirectly inhibits miR-210 expression or activity.
The art of record teaches that transfection of anti-miR-210 inhibitors increased LPS-induced expression of pro-inflammatory cytokines (Qi et al. FEBS Letters 586, 2012, 1201-1207, cited on an IDS).

Simo et al. studied microRNA expression in peripheral blood cells of rates infected with Trypanosoma (cited on an IDS).  Mir-210 was not found as a microRNA involved in the infection.
CN105617398 teaches using a composition comprising a miR-210 antisense oligonucleotide to treat rheumatoid arthritis (RA) in a subject.  See English translation of pages 14-23 of the specification and pages 1-2 of claims (CN105617398, cited on an IDS).  See the attached English translation of the specification and claims of the Chinese patent application, retrieved from Dialog on 1/19/22.  
The applicant provided working examples of studying sepsis and Trypanosoma infection in miR-210 knockout mice and wild-type mice.  Another example, the applicant administered anti-miR-210 48 hours before LPS-induced peritonitis.  The anti-miR-210 treatment improved survival of LPS-treated mice (Figure 10).  Applicant states, “Given the very fast response upon LPS injection, it is unfeasible to therapeutically intervene with LPS-induced peritonitis.”  See page 29.
Neither the prior art nor the instant disclosure teach how to indirectly interfere with expression and/or activity of miR-210.  The skilled artisan would possess the knowledge that one microRNA can regulate several genes.  The claimed method is enabled for using a nucleic acid which is complementary to miR-210, but not enabled for a genus of nucleic acid inhibitors of miR-210.  Since the prior art does not teach these types of inhibitors that indirectly inhibit activity or expression of miR-210, the 
In view of the prior art and the teaching in the specification, the claimed method is not considered enabled for treating the disease (sepsis or Trypanosoma infection) in a subject in need thereof using a nucleic acid that is complementary to miR-210.  
The lack of enablement is supported by the following: statement by applicant, “Given the very fast response upon LPS injection, it is unfeasible to therapeutically intervene with LPS-induced peritonitis (page 29).”  The applicant does not teach extrapolating to identifying a subject who can be administered the inhibitor before sepsis occurs or if administering after identifying sepsis in the subject would be able treat sepsis.  
The prior art teaches that the skilled artisan would want to increase miR-210 in a subject having an inflammatory disease activated by M1 macrophages.  This observation is supported by the result taught by Qi et al. (supra) that transfection of anti-miR-210 inhibitors increased LPS-induced expression of pro-inflammatory cytokines.  Also see US 20170304368.
Applicant appears to try to reasonably extrapolate from miR-210 knockout mice to reducing or inhibiting miR-210 expression in the subject in need thereof to treat Trypanosoma brucei infection.  A knockout mice does not expression miR-210 during its life span.  MicroRNA can be involved in several pathways and it could be one of the genes or proteins in any of these pathways that could be involved in treating the infection.  In addition, neither the prior art nor the instant disclosure teach any miR-210 
Furthermore, since miR-210 inhibitors cannot inhibit expression and/or activity at 100% and do not correlate to knockout miR-210 mice, the applicant does not teach what level of inhibition of miR-210 expression and/or activity is required to observe treating the disease in the subject.
Thus, in view of the Undue Experimentation Factors (see MPEP 2164.01(a)), the claimed method is not considered enabled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aptamir Therapeutics (WO 2014/036429).


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UNIV PLA 2ND Military Medical (CN105617398, cited on an IDS).  See the attached English translation of the specification and claims of the Chinese patent application, retrieved from Dialog on 1/19/22.
‘398 teaches using a composition comprising a miR-210 antisense oligonucleotide to treat rheumatoid arthritis (RA) in a subject.  See English translation of pages 14-23 of the specification and pages 1-2 of claims.  Rheumatoid arthritis is an inflammation condition characterized by an M1 macrophage response in the subject 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Promoter: Henze, Mir-210 at the crossroad of M2 and M1 macrophage polarization: relevance for sepsis and cancer, Retrieved on the line: https://researchportal.be/en/project/mir-210-crossroad-m2-and-m1-macrophage-polarization-relevance-sepsis-and-cancer, pages 1-3.  The researchers for the project appear to be inventors of the instant application.  Even though the project started in 1/1/2015, the Office cannot determine the publication date of the project so it cannot be used in a 102 or 103 rejection.
Packard et al. (US 20160040161) teach an oligonucleotide that inhibits miRNA selected from the group including miR-210.  ‘161 also provides a statement for a method of treating a Trypanosoma infection using one or more oligonucleotides of the invention (paragraph 330), but does not teach or make obvious using the miR-210 inhibitor in the method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635